Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
TODD SIMONS,                                                            Civil Action No: 21 Cv. 3916

                                   Plaintiff,                           JURY TRIAL DEMANDED

                 -Against-

ROMAN CATHOLIC DIOCESE OF BROOKLYN, and
OUR LADY’S CATHOLIC ACADEMY,

                                    Defendants.
--------------------------------------------------------------------X


                                                COMPLAINT

        Plaintiff Todd Simons (“Plaintiff” or “Simons”), by his attorneys the Gender Equality Law

Center, brings this Federal Court Complaint (“the Complaint”) against Defendants, the Roman

Catholic Diocese of Brooklyn (“the Brooklyn Diocese”) and Our Lady’s Catholic Academy

(“OLCA”) to remedy violations of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et

seq. (“Title VII”) and the New York City Human Rights Law, N.Y.C. Admin Code § 8-101 et seq.

(“NYCHRL”) for discrimination based on sex, sexual orientation, and marital status.


                                         NATURE OF THE CASE

    1. This is a case of blatant and unabashed discrimination on the basis of Plaintiff’s sexual

        orientation. The facts contained in the Complaint demonstrate that Plaintiff, a

        schoolteacher who was hired for a purely secular position teaching music, was terminated

        from his job with OLCA and the Brooklyn Diocese when he disclosed, after being

        prompted, that he is gay and was married to a man. At no time have Defendants denied

        that the sole reason for terminating his employment in the fall of 2018 was because he is

        gay.
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 2 of 16 PageID #: 2




   2. Although OLCA and the Brooklyn Diocese are undisputedly religious organizations,

      Simons was hired to teach music at OLCA, a position which included no religious

      instruction or duties.

   3. Neither the Supreme Court decision in Our Lady of Guadalupe School v. Morrissey-

      Berru, 140 S. Ct. 2049 (2020), nor in Hosanna-Tabor Evangelical Lutheran Church and

      School v. Equal Employment Opportunity Commission, 565 U.S. 171 (2012), extends to

      the facts of this case.

   4. The fact that Simons agreed to do Defendants a favor by temporarily filling in for a

      fourth-grade teacher who was out for several months on medical leave before taking up

      his permanent job duties as a secular music teacher does not and should not waive his

      right to the protections under Title VII of the 1964 Civil Rights Act and the New York

      City Human Rights Law.

   5. At the time Simons was hired, Defendants were aware that Simons was not Catholic and

      had no background in teaching Catholic doctrine or in religious instruction. Simons

      accepted the job with the clear understanding that the fourth-grade substitute teaching

      position was limited in time and scope and that he would assume his duties as music

      teacher as soon as the fourth-grade teacher returned.

   6. Because Simons had no background in Catholicism—he was neither raised nor practiced

      that religion and had not studied it—any coverage of the period designated for religious

      studies in the fourth-grade class was merely covered by rote or using outdated

      worksheets. Simons was unable to answer specific questions about Catholic doctrine.

   7. At no time during the period in which Simons was substituting for the fourth-grade

      teacher out on medical leave was Simons’ teaching ever observed.




                                               2
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 3 of 16 PageID #: 3




   8. At no time during this period did OLCA Principal Kevin Coyne (“Principal Coyne”) or

      any other employee of Defendant express any concern that Simons was unable to teach

      religion or that he was not Catholic—a fact that Principal Coyne established at the

      interview with Simons.

   9. The fall of 2018 was a happy time for Simons. He enjoyed teaching the children and

      received positive feedback from Principal Coyne and others. Simons looked forward to a

      long-term relationship with Defendants.

   10. Simons’ teaching and his job all came to an abrupt halt in or around October 2018, after

      Simons entered the name of his husband into the Brooklyn Diocese’s online portal when

      seeking information about the cost and coverage of medical insurance provided through

      the Brooklyn Diocese.

   11. About a week later, Simons was summoned to the Rectory and told by Principal Coyne

      and Father Richard Conlon (“Father Conlon”), a parish priest affiliated with OLCA, that

      he was being fired solely because he is gay.

   12. Although it has been nearly three years since that day, Simons still remains emotionally

      devastated by the termination and the humiliation he felt standing before Principal Coyne

      and Father Conlon and being told that he could not continue to work at OLCA solely

      because of his sexual orientation and whom he loved. These deep emotional wounds have

      impacted his ability to find comparable work and to sustain his marriage.




                                                3
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 4 of 16 PageID #: 4




                                 JURISDICTION AND VENUE

   13. This Court has jurisdiction over Plaintiff’s claims under Title VII pursuant to 28 U.S.C. §

      1331 and supplemental jurisdiction over Plaintiff’s NYCHRL claims pursuant to 28 U.S.C.

      § 1367.

   14. By notice dated April 13, 2021, the EEOC issued a Notice of Right to Sue for both

      Defendants, which was received on April 14, 2021. Copies of those notices are attached

      to this Complaint as Exhibit 1.

   15. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

   16. Simons is a 45-year-old African American man who identifies as male and gay. He resides

      at 89-45 Doran Avenue, Apt. B, Glendale, New York 11385.

   17. Simons was employed by OLCA and the Brooklyn Diocese from approximately

      September 1, 2018 to mid-October of 2018.

   18. OLCA is a Catholic elementary school. At the time of the events in question, OLCA was

      located at 109-55 128th Street, South Ozone Park, NY. The school is a part of, and

      administered through, the Brooklyn Diocese.

   19. The Brooklyn Diocese is part of the Roman Catholic Archdiocese of New York. The

      headquarters of the Brooklyn Diocese are located at 310 Prospect Park West, Brooklyn,

      New York 11215. The Brooklyn Diocese’s territory encompasses Brooklyn and Queens.

   20. The Brooklyn Diocese and OLCA are employers within the meaning of Title VII and the

      NYCHRL.




                                               4
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 5 of 16 PageID #: 5




                                 STATEMENT OF FACTS

                    Plaintiff’s Interview for the Music Teacher Position

   21. In the summer of 2018, Simons saw a posting for a music teacher position at OLCA and

      submitted an application online. The online application asked if he was a practicing

      Catholic and he answered “no.”

   22. Simons was invited by OLCA to interview for the for the music teacher position. In

      doing so, he met in person with Principal Coyne and Assistant Principal Debra

      Eisenbraun (“Eisenbraun”).

   23. Simons holds a Bachelor of Music degree from the University of South Carolina, a

      Master of Arts degree in Information Technology Management from Webster University,

      and a Master of Business Administration degree from Webster University.

   24. During the interview, Simons and Principal Coyne discussed Simons’ background

      teaching music in public schools. This included more than a decade of experience

      teaching music and/or orchestra to middle and high school students in South Carolina,

      Georgia, and New York.

   25. Simons also discussed with Principal Coyne and Eisenbraun the details of the music

      teacher role at OLCA. This included the proposed job duties of the music teacher

      position, which focused exclusively on teaching instrumental music and music theory to

      the children who attended OLCA.

   26. At no time during this initial meeting did Principal Coyne or Eisenbraun ever discuss

      with Simons that his role as a music teacher would include any religious duties, including

      instructing the children on religious music or preparing music for any religious service or

      Mass.




                                               5
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 6 of 16 PageID #: 6




   27. After discussing the music teacher position, Principal Coyne asked Simons if he would be

      willing to fill in on a temporary basis for a fourth-grade teacher who would be out for

      several months on a medical leave of absence. Simons understood that this was only a

      temporary substitute position and that the permanent music teacher position would begin

      as soon as the fourth-grade teacher returned from leave.

   28. At the time of the interview, Simons had no experience teaching any of the fourth-grade

      subjects covered by fourth-grade teachers at OLCA.

   29. At the interview, Principal Coyne asked Simons if he was a practicing Catholic. Simons

      told Coyne that he was not and told him that he had been raised as a Southern Baptist.

   30. Principal Coyne also did not ask Simons about his knowledge of Catholic doctrine, nor

      whether he believed in any tenets of the Catholic faith.

   31. Neither Principal Coyne nor Eisenbraun ever discussed that as part of covering for the

      fourth-grade class on a temporary basis Simons would need to cover any religious

      instruction.

   32. At no time during this meeting did Principal Coyne or Eisenbraun ask Simons to explain

      any of the doctrinal differences between Catholicism and Southern Baptism, of which

      there are many.

   33. At no time during this meeting did either Principal Coyne or Eisenbraun seem concerned

      that Simons was not Catholic.

   34. Neither Principal Coyne nor Eisenbraun asked Simon any questions about Simons’

      religious beliefs, upbringing or knowledge about Catholicism.

   35. At no time during this meeting did either Principal Coyne or Eisenbraun express any

      concerns about the fact that Simons had no religious training regarding Catholicism.




                                               6
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 7 of 16 PageID #: 7




   36. During this meeting, Principal Coyne made clear to Simons that he was doing OLCA a

      favor by covering for the temporary absence of one of the fourth-grade teachers who was

      taking a medical leave.

   37. Simons agreed to fill in for the fourth-grade teacher on a temporary basis with the

      understanding that he was being hired on a permanent basis as the music teacher for the

      school.

   38. Although Simons was wearing his wedding band during the interview, neither Principal

      Coyne nor Eisenbraun asked about his spouse.

   39. After the interview, Simons signed an employment contract. As a result of signing the

      contract with the intent of accepting a full-time, permanent position with Defendants,

      Simons turned down a teaching position he had been offered with another organization.

   40. Although the contract included some language about the Catholic faith and being a role

      model, Simons understood his role was to model good and responsible adult behavior to

      the children—not as any kind of religious authority—especially because he had already

      informed OLCA that he was not Catholic.

                     Simons’ Role as Substitute Fourth-Grade Teacher

   41. After being hired by OLCA, Simons attended a two-day teacher orientation before the

      2018 – 2019 academic school year began.

   42. During this orientation, Simons received a Faculty Handbook with a list of classes

      taught at OLCA. This was the only employee handbook Simons recalls receiving.

   43. Upon receiving this handbook, Simons learned for the first time that, in addition to

      teaching math, science, social studies, English and language arts, he would be also be

      assigned to cover a period of religion. In addition to having no background in teaching




                                                7
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 8 of 16 PageID #: 8




      religious studies, or qualifications to do so, Simons also had no background in teaching

      math, science, social studies, English or language arts.

   44. At no time did Defendants express any concern about Simons’ lack of qualifications to

      teach the fourth-grade class any of the assigned subject matter. Simons understood this

      lack of concern to be attributable to the fact that he was merely covering until the

      permanent teacher returned from her medical leave.

   45. At no point during the teacher orientation was Simons provided with any instruction,

      curriculum or written materials with respect to how to teach any type of religious

      instruction or on how to incorporate religion into other subjects.

   46. At no point during the teacher orientation was Simons told he would need to model

      Catholic values or how he should or could model such values.

   47. The two-day orientation was the only training Simons received about how to perform

      the job of covering on a temporary basis for the fourth-grade teacher who was out on

      medical leave. As a music teacher—the job for which he originally applied and was

      hired—Simons’ job duties would have included teaching only music, with no academic

      or religious subjects.

   48. Simons was instructed to teach all subjects from workbooks provided by OLCA. He

      also used lesson plans created by another fourth-grade teacher.

   49. When students asked questions about the contents of the religion materials, Simons

      would discuss broad values like kindness and fairness, refer them to the textbook or

      ask students to discuss their own thoughts. Because Simons is not Catholic and had

      never received instruction in the Catholic faith, he was not able to answer specific

      questions about Catholic religious doctrine.




                                               8
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 9 of 16 PageID #: 9




   50. The other subjects Simons taught were purely secular. Because Simons was not

      knowledgeable about Catholicism and never received any other training from OLCA,

      he never incorporated religion into the other subjects he taught.

   51. At no time during the six weeks that Simons was acting as a substitute teacher for the

      fourth-grade class did any employee of Defendants observe his teaching in the

      classroom, express concern over his inability to teach Catholic doctrine, or question

      his focus on general values such as kindness and fairness.

   52. Defendants held a Mass about once a month and Simons escorted his students to one

      or two of these Masses while he worked for OLCA. Simons’ role was to ensure that

      the students behaved and were respectful, as he would at any other secular assembly.

   53. During this period of time, the feedback from Principal Coyne was gratitude that

      Simons was covering for the teacher who was out on medical leave.

   54. At all times during Simons’ short employment with Defendants, both Plaintiff and

      Defendants understood that Simons was doing Defendants a favor by starting the year

      out as a substitute teacher, rather than beginning his job as the school’s music teacher;

      the position for which he had applied, was interviewed and hired for on a permanent

      basis.

                            Simons’ Job Performance at OLCA

   55. Simons had every reason to look forward to a long and successful career at OLCA. In his

      first weeks on the job, Simons received positive feedback from students, parents, and

      from Principal Coyne.




                                               9
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 10 of 16 PageID #: 10




    56. Defendants never formally evaluated Simons’ job performance at OLCA in his temporary

       capacity. Defendants never instructed Simons to incorporate religious teaching into his

       lessons.

    57. Simons never discussed his sexual orientation or marriage to a man with his students or

       other OLCA staff because he did not think it was necessary or appropriate to discuss his

       private life at work. He never discussed publicly nor took a position on the Catholic

       Church’s prohibition on same sex marriage.

                      Simons’ Application for Health Insurance Benefits

    58. In or around October 2018, Simons began the process of exploring whether or not to

       apply for employee health insurance coverage. At the time Simons sought employee

       health insurance benefits, the health insurance benefits were provided by Defendant the

       Brooklyn Diocese.

    59. In order to access the application for employee health insurance, Simons was required to

       log onto a website called “Paycom” and enter into the portal his personal information.

       When prompted to enter his spouse’s name, Simons entered his husband’s first name,

       “Marco.”

    60. Simons did not complete the application or submit the online form; instead, he just

       entered them in the online system. Because the premiums were very expensive, Simons

       wanted to wait and discuss the expense with his husband before taking further steps to

       obtain health insurance coverage.

                            Termination of Employment at OLCA

    61. On or around October 18, 2018, about a week after providing the first name of his

       husband in the Paycom portal, Simons was summoned to the Rectory.




                                               10
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 11 of 16 PageID #: 11




    62. In the Rectory, Simons was met by Principal Coyne, parish priest Father Richard Conlon,

       and a third person whose name Simons does not recall.

    63. Principal Coyne informed Simons that Defendants had learned from the information

       entered into the Paycom portal that Simons’ partner had a male name. Principal Coyne

       asked Simons if he was married to a man, and Simons responded that he was married to a

       male partner. Father Conlon then asked if Simons was “legally married on paper” and

       Simons said yes.

    64. Following this discussion, Principal Coyne asked Simons to return to the fourth-grade

       classroom where he was temporarily covering for the teacher out on leave.

    65. Approximately 30 minutes later, Principal Coyne’s secretary came to Simons’ classroom

       and asked him to return to the meeting.

    66. When Simons arrived back to the Rectory, Principal Coyne told Simons that Defendants

       were firing him because he was married to a man.

    67. Simons told Principal Coyne and Father Conlon in the meeting that he had planned to opt

       out of spousal coverage. Principal Coyne responded, “I so wish you had [opted out],”

       implying that had Simons not entered the information about his spouse into the online

       portal, they would not know that Simons was gay or married to a man, and he therefore

       could remain employed with OLCA.

    68. Principal Coyne expressed regret that the school had found out Simons was married to a

       man because he admired Simons’ teaching skills. Specifically, he told Simons that he

       was a “wonderful” part of the staff and “great with the kids” and “a good role model to

       them.”




                                                 11
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 12 of 16 PageID #: 12




    69. Principal Coyne instructed Simons to make up an excuse to explain to his students why

       he was leaving and to refrain from telling his students the truth. Principal Coyne told

       Simons he that could finish out the work week in his classroom teaching his students.

    70. Simons was devastated when he heard that he was being fired because he was gay and

       married to a man. He felt disrespected and discarded. He felt humiliated having to stand

       before Principal Coyne and Father Conlon and hear he was being fired for being gay and

       married to a man.

    71. Following this conversation, Simons was too ashamed and embarrassed to face his

       students and colleagues. He was so upset by the thought of having to lie to them—that is,

       to have to make up a reason why he was being fired—that he could not even bring

       himself to return to his classroom to say goodbye and instead immediately left the school

       premises. Simons did not even feel comfortable retrieving his personal property from his

       classroom because he was embarrassed and ashamed about being fired for being gay.

                      Effects of Defendants’ Discrimination on Plaintiff

    72. As a result of the sexual orientation and marital status discrimination that Simons

       experienced at the hands of Defendants, Simons and his partner experienced serious

       financial difficulties. In addition, Simons’ feelings of low self-worth and humiliation

       related to the fact that Defendants had told him he could not continue teaching in their

       school solely because of his sexual orientation and because of whom he loved caused

       negative ramifications in his marriage to Marco. Moreover, the discriminatory and

       humiliating treatment Simons experienced by being fired solely because he is gay was

       exacerbated by the fact that for most of his adult life Simons had been relatively private

       about being gay and had now been publicly outed and fired solely because of his identity.




                                                12
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 13 of 16 PageID #: 13




    73. Following his termination, Simons has suffered from depression, low self-worth, and low

       self-esteem. Simons needed and wanted to seek therapy to help with his feelings of

       sadness and low self-worth, but he was unable to obtain therapy because he did not have

       health insurance to cover the cost and was not otherwise able to pay for a therapist.

    74. The loss of income received from his teaching position caused stress on Simons and his

       partner who needed the income to support themselves.

    75. In addition to the actual financial pressures experienced by Simons and his husband

       because of the loss of his income, Simons felt extraordinary guilty for losing his teaching

       job and thus his ability to support his spouse financially. The termination affected

       Simons’ marriage and since being fired, he and his spouse have separated.

    76. Simons continued to search for permanent work after being terminated. However, the

       timing of Defendants’ termination made it nearly impossible for him to find a comparable

       teaching position for the 2018 – 2019 school year. While he received six weeks of

       severance pay, that sum did not even begin to cover the rest of the year that he anticipated

       having a steady income.

    77. Simons’ loss of a job after being fired from OLCA made securing a new job more

       difficult because of the increased stress and anxiety that Simons experiences when he is

       required to explain the reason that his employment ended so soon after he began working

       at OLCA.

    78. Because his short tenure at OLCA is suspect, Simons will continue to have to explain

       why he left after less than two months of employment. He therefore must say (which is

       the truth) that he was fired for being gay and married to a man. On account of being




                                                13
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 14 of 16 PageID #: 14




       terminated on the basis of his sexual orientation, Simons now has a tremendous fear of

       coming out to, or being outed by, prospective future employers.

    79. Simons has struggled to find steady employment and to support himself financially since

       October 2018.

    80. In addition, Simons has not had health insurance since Defendants terminated him

       because he is unable to afford an individual health insurance plan.

                  FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
                       Sex-Based Discrimination in Violation of Title VII

    81. Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth herein.

    82. By the acts and practices described above, Defendants discriminated against Plaintiff on

       the basis of his sex by unlawfully terminating Plaintiff’s employment in violation of Title

       VII after learning about his sexual orientation.

    83. Defendants acted with malice and/or reckless indifference to Plaintiff’s rights under Title

       VII.

    84. As a result of Defendants’ discrimination, Plaintiff has suffered and will continue to suffer

       irreparable injury, emotional distress, and other compensable damages unless and until this

       Court grants relief.


             SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
    Sexual Orientation and Marital Status Discrimination in Violation of New York City
                              Administrative Code § 8-107
    85. Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth herein.

    86. By the acts described above, Defendants discriminated against Plaintiff on the basis of

       gender, sexual orientation and marital status by unlawfully terminating him in violation of

       N.Y.C. Admin. Code § 8-107(1)(a).




                                                 14
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 15 of 16 PageID #: 15




    87. Defendants acted with “willful or wanton negligence, or recklessness, or a ‘conscious

          disregard of the rights of [Plaintiff] or conduct so reckless as to amount to such disregard.”

          Chauca v. Abraham, 30 N.Y.3d 325 (2017).

    88. As a result of Defendants’ discrimination, Plaintiff has suffered and will continue to suffer

          irreparable injury, emotional distress, and other compensable damages unless and until this

          Court grants relief.

 WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment:

    (a)      Declaring that by the acts and practices complained of herein, Defendants have violated

             Title VII and the NYCHRL;

    (b)      Issuing an Order and Injunction directing OLCA and the Brooklyn Diocese to remedy

             its policies and practices to comply with Title VII and the NYCHRL;

    (c)      Directing Defendants to take such affirmative action as is necessary to ensure that the

             effects of these violations are eliminated and do not continue to affect Plaintiff’s or

             future employees’ employment opportunities;

    (d)      Awarding Plaintiff compensatory damages for mental anguish, emotional distress, and

             humiliation as relates to Defendants’ discriminatory conduct in violation of Title VII

             and the NYCHRL;

    (e)      Awarding Plaintiff punitive damages as relates to Defendants’ malicious and/or willful

             or wanton negligence, or recklessness, or conscious disregard of Simons’ legal rights

             under Title VII and the NYCHRL;

    (f)      Awarding Plaintiff pre- and post-judgment interest;

    (g)      Awarding Plaintiff costs and reasonable attorneys’ fees; and

    (h)      Granting Plaintiff such other and further relief as this Court deems necessary and
             proper.



                                                   15
Case 1:21-cv-03916-MKB-JRC Document 1 Filed 07/12/21 Page 16 of 16 PageID #: 16




 Dated: Brooklyn, New York
    July 12, 2021

                                    GENDER EQUALITY LAW CENTER


                                    By: ________________________________

                                    Allegra L. Fishel
                                    540 President Street, 3rd Floor
                                    Brooklyn, New York 11215
                                    (347) 844-9003 Ext-1
                                    afishel@genderequalitylaw.org

                                    Attorney for Plaintiff




                                      16
